This case presents exactly the same issues as those presented in State ex rel. Hundley et al. v. City of Alexandria, ante, p. 624, 114 So. 491, this day decided; with but slight difference.
                               I.
The first difference is that in its answer defendant sets up that the permit was refused because of alleged special conditions applicable exclusively to the property on which this relator seeks to build. But section 4 of Act 237 of 1920, p. 456 (quoted in full in the case above mentioned), requires that such permits shall be granted or refused "according to uniform rules," and hence the attempt of defendant to refuse a permit to this relator on account of alleged special conditions is unwarranted.
                               II.
The other difference is that the permit herein sought was applied for by petition to the city council, instead of to the city engineer as required by the city ordinance. The law above mentioned clearly authorizes the application to be made to the city or its *Page 630 
"governing authority," so that the application herein made to the city council sufficed. Moreover, the record shows that the permit would not have been issued, no matter to whom the application might have been made. And since the law requires no one to do a vain and useless thing, the relator was justified in applying to the courts at once upon the refusal of the council itself to grant it a permit.
                             Decree.
The judgment appealed from is therefore affirmed.